DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Charles Stein on  8/22/2022.
The application has been amended as follows: 
Cancel claims 9-11 and 16
Claim 3: line 1, delete “1” and insert –2—; line 3, delete “turns to decrease” and insert –decreases—
Claim 4: line 1, delete “1” and insert –2—
Claim 12: line 2, before “gas” insert –predetermined—
Claim 14: line 1, delete “10” and insert –1--
The following is an examiner’s statement of reasons for allowance:   The prior art fails to teach or suggest cleaning a processing container by supplying a cleaning gas while increasing a pressure in a stepwise manner at a plurality of time points and detecting an end point of the cleaning based on time dependent data of a concentration of a predetermined gas generated during the execution of the cleaning for each pressure of the plurality of time points.  In an interview on 8/22/2022 with Mr. Stein, the examiner discussed amending the claims to correct 112, second paragraph issues.  Agreement was reached to make the changes by Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oikawa teach measuring the concentration of a predetermined gas contained in the processing container, but fails to teach increasing the pressure in a stepwise manner and detecting the concentration of the gas for each pressure at the plurality of time points.  Hasebe et al. and Morita et al. teach monitoring the concentration of a predetermined component, however the reference teaches a constant pressure being maintained.  Koo et al. teach increasing the amount of cleaning gas and maintaining a constant pressure and further fails to teach measuring a gas being generated. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc